        Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 1 of 52 Page ID #:1


                            UNITED STATES DISTRICT COURT
                                                      for the
                                           Central District of California

                                                           )
             In the Matter of the Search of:               )
   Information associated with account identified as                Case No. 5:21-MJ-00324
                                                           )
             Instagram Username minis_6,                   )
  that is within the possession, custody, or control of    )
    Facebook Inc., 1601 Willow Road, Menlo Park,           )
                    California, 94025
                                                           )

         APPLICATION FOR WARRANT BY TELEPHONE PURSUANT TO 18 U.S.C. § 2703

       I, a federal law enforcement officer, request a warrant pursuant to Title 18, United States Code, Section
2703, and state under penalty of perjury that I have reason to believe that within the following data:
       See Attachment A
There are now concealed or contained the items described below:
       See Attachment B
       The basis for the search is:
                Evidence of a crime;
                Contraband, fruits of crime, or other items illegally possessed;
                Property designed for use, intended for use, or used in committing a crime.

       The search is related to a violation of:
        Code section(s)                                    Offense Description

        See attached affidavit                             See attached affidavit

       The application is based on these facts:
       See attached Affidavit, which is incorporated herein by reference.

                                                                              Applicant’s signature
                                                                      Colin Schmitt, Special Agent - FBI
                                                                              Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date: ___________________________________
                                                                                 Judge’s signature
 City and State: ____________________________                   Shashi H. Kewalramani, U.S. Magistrate Judge
                                                                              Printed name and title

AUSA: Julius J. Nam / (951) 276-6942
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 2 of 52 Page ID #:2



                               AFFIDAVIT


     I, Colin L. Schmitt, being duly sworn, declare and state as

follows:

                      I.    PURPOSE OF AFFIDAVIT

     1.    I make this affidavit in support of an application for

a warrant for information associated with the account identified

as Instagram user name minis_6 (the “SUBJECT ACCOUNT”) that is

within the possession, custody, or control of Facebook, Inc.

(the “PROVIDER”), a company that accepts service of legal

process at 1601 Willow Road, Menlo Park, CA 94025, regardless of

where such information is stored, held, or maintained. 1          The

information to be searched is described in Attachment A. 2

     2.    This affidavit is made in support of an application

for a warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A),




     1 Because this Court has jurisdiction over the offense(s)
being investigated, it may issue the warrant to compel the
PROVIDER pursuant to 18 U.S.C. §§ 2703(a), (b)(1)(A), (c)(1)(A).
See 18 U.S.C. §§ 2703(a) (“A governmental entity may require the
disclosure by a provider . . . pursuant to a warrant issued
using the procedures described in the Federal Rules of Criminal
Procedure . . . by a court of competent jurisdiction”) and 2711
(“the term ‘court of competent jurisdiction’ includes -- (A) any
district court of the United States (including a magistrate
judge of such a court) or any United States court of appeals
that -- (i) has jurisdiction over the offense being
investigated; (ii) is in or for a district in which the provider
of a wire or electronic communication service is located or in
which the wire or electronic communications, records, or other
information are stored; or (iii) is acting on a request for
foreign assistance pursuant to section 3512 of this title”).
     2 On March 5, 2021, I sent the PROVIDER a preservation
letter requesting that information associated with the SUBJECT
ACCOUNT be preserved for 90 days pursuant to 18 U.S.C.
§ 2703(f).
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 3 of 52 Page ID #:3



2703(c)(1)(A) and 2703(d) 3 to require the PROVIDER to disclose to

the government copies of the information (including the content

of communications) described in Section II of Attachment B.

Upon receipt of the information described in Section II of

Attachment B, law enforcement agents and/or individuals

assisting law enforcement and acting at their direction will

review that information to locate the items described in Section

III of Attachment B.    Attachments A and B are incorporated

herein by reference.

     3.   As described more fully below, I respectfully submit

there is probable cause to believe that the information

associated with the SUBJECT ACCOUNT constitutes evidence,

contraband, fruits, or instrumentalities of criminal violations

of Title 18, United States Code, Sections 48(a)(1) (Animal

Crushing) (“SUBJECT OFFENSE”).
                     II.   BACKGROUND OF AFFIANT

     4.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”), and have been so employed since April of

     3 The government is seeking non-content records pursuant to
18 U.S.C. § 2703(d). To obtain the basic subscriber
information, which does not contain content, the government
needs only a subpoena. See 18 U.S.C. § 2703(c)(1), (c)(2). To
obtain additional records and other information--but not
content--pertaining to subscribers of an electronic
communications service or remote computing service, the
government must comply with the dictates of section
2703(c)(1)(B), which requires the government to supply specific
and articulable facts showing that there are reasonable grounds
to believe that the records or other information sought are
relevant and material to an ongoing criminal investigation in
order to obtain an order pursuant to 18 U.S.C. § 2703(d). The
requested warrant calls for both records containing content (see
Attachment B paragraph II.10.a.) as well as subscriber records
and other records and information that do not contain content
(see Attachment B paragraph II.10.b.).


                                    2
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 4 of 52 Page ID #:4



1997.   I am currently assigned to the Palm Springs Resident

Agency of the Los Angeles Field Office, where I investigate

crimes involving Frauds and Swindles, Drug Trafficking and

Violent Crimes.    I have a Bachelor of Science in Accounting and

a Bachelor of Science in Business Administration from the

University of Missouri-Columbia.        I have a Master of Business

Administration from Northeastern University.        I am a Certified

Fraud Examiner as designated by the Association of Certified

Fraud Examiners.    I am a Certified Anti-Money Laundering

Specialist as designated by the Association of Certified Anti-

Money Laundering Specialists.      I have received training and

gained experience in interviewing and interrogation techniques,

arrest procedures, search warrant applications, the execution of

searches and seizures, computer crimes, computer/telephone

evidence identification, computer/telephone evidence seizure and

processing, and various other criminal laws and procedures.           I

have personally participated in the execution of search warrants

involving the search and seizure of computer equipment,

smartphones, documents and other indicia of criminal activity.

As an FBI SA and Supervisory SA, I have participated in and

supervised various federal investigations and prosecutions.

Through training and discussions with the United States

Attorney’s Office, I have become very familiar with violations

of Title 18, United States Code, Sections 48(a)(1) (Animal

Crushing), 48(a)(2) (Creation of Animal Crush Videos), and

48(a)(3) (Distribution of Animal Crush Videos)).




                                    3
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 5 of 52 Page ID #:5



     5.    Through my training, and experience, I have become

familiar with the methods of which persons injure and kill

animals.   I am also familiar with analysis and posting of

digital media through various child porn investigations that I

have participated.    I have attended various general fraud, money

laundering, drug trafficking, violent crime, healthcare fraud

and white collar investigative trainings sponsored by the FBI

and other organizations.     I have participated in and supervised

investigative activities, arrest and search warrants,

interviews, consensually-recorded conversations, trial

preparation, bank record analysis, telephone toll record

analysis and subpoena preparation.       As a result of my training

and experience, I am familiar with federal laws relating to

animal crushing, as well as, investigative techniques related to

investigation of violent crime.

     6.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrants and does

not purport to set forth all of my knowledge of or investigation

into this matter. Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.




                                    4
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 6 of 52 Page ID #:6



     III. THE ANIMAL CRUSH VIDEO PROHIBITION ACT OF 2010 AND
        THE PREVENTING ANIMAL CRUELTY AND TORTURE ACT OF 2019,
                            18 U.S.C. § 48

     7.   This investigation concerns alleged violations of

Title 18, United States Code, Section 48(a), which generally 4

prohibits any person to (1) “purposely engage in animal crushing

in or affecting interstate or foreign commerce or within the

special maritime and territorial jurisdiction of the United

States,” (2) “knowingly create an animal crush video if the

person intends or has reason to know that the animal crush video

will be distributed in, or using a means or facility of,

interstate or foreign commerce, or the animal crush video is

distributed in, or using a means or facility of, interstate or

foreign commerce,” and (3) “knowingly sell, market, advertise,

exchange, or distribute an animal crush video in, or using a

means or facility of, interstate or foreign commerce.”

     8.   The following definitions and descriptions apply to

this Affidavit:

          a.      “Animal crushing,” as defined in 18 U.S.C.

§ 48(f)(1), means “actual conduct in which one or more living

non-human mammals, birds, reptiles, or amphibians is purposely


     4 Notably, the statute “does not apply with regard to any
conduct, or a visual depiction of that conduct, that is (A) a
customary and normal veterinary, agricultural husbandry, or
other animal management practice; (B) the slaughter of animals
for food; (C) hunting, trapping, fishing, a sporting activity
not otherwise prohibited by Federal law, predator control, or
pest control; (D) medical or scientific research; (E) necessary
to protect the life or property of a person; or (F) performed as
part of euthanizing an animal.” 18 U.S.C. § 48(d)(1). The
statute also does not apply to “unintentional conduct that
injures or kills an animal.” 18 U.S.C. § 48(d)(3).



                                    5
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 7 of 52 Page ID #:7



crushed, burned, drowned, suffocated, impaled, or otherwise

subjected to serious bodily injury (as defined in [18 U.S.C.

§ 1365] and including conduct that, if committed against a

person and in the special maritime and territorial jurisdiction

of the United States, would violate [18 U.S.C. §§ 2241 or

2242]).”

                i.    “Serious bodily injury” is defined in 18

U.S.C. § 1365(h)(3) as “bodily injury which involves -- (A) a

substantial risk of death; (B) extreme physical pain;

(C) protracted and obvious disfigurement; or (D) protracted loss

or impairment of the function of a bodily member, organ, or

mental faculty.”

                ii.   “Bodily injury” is further defined in 18

U.S.C. § 1365(h)(4) as “(A) a cut, abrasion, bruise, burn, or

disfigurement; (B) physical pain; (C) illness; (D) impairment of

the function of a bodily member, organ, or mental faculty; or

(E) any other injury to the body, no matter how temporary.”

                iii. “Serious bodily injury,” as referenced in 18

U.S.C. §§ 2241, 2242, is defined in 18 U.S.C. § 2246(4) as:

“bodily injury that involves a substantial risk of death,

unconsciousness, extreme physical pain, protracted and obvious

disfigurement, or protracted loss or impairment of the function

of a bodily member, organ, or mental faculty.”

           b.   “Animal crush video,” as defined in 18 U.S.C.

§ 48(f)(2), means “any photograph, motion-picture film, video or

digital recording, or electronic image that -- (A) depicts

animal crushing; and (B) is obscene.”



                                    6
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 8 of 52 Page ID #:8



                    IV.   SUMMARY OF PROBABLE CAUSE

     9.      On February 13, 2021, the Riverside Police Department

(“RPD”) in Riverside, California received a report that RAMOS-

CORRALES had posted on Snapchat, a multimedia messaging

application used on smartphones, a video of a dog whose throat

had been slit and who was gasping for air and wailing (“Snapchat

Video”).

     10.     That day, RPD officers met with the reporting person

and reviewed the Snapchat Video on that person’s smartphone.

The video showed a small brown dog lying on its right side with

a large laceration to the neck.      The accompanying caption at the

bottom of the video read, “Tha next one rinnin issa soal.”           The

video also captured a person believed to be RAMOS-CORRALES

saying, “I smoked his little ass.       Like that homie, this is real

life.     I ain’t no bitch, I’m cold hearted.     Mo-fucker is dead.”

     11.     On the evening of February 13, 2021, RPD officers

arrived at a residence on Lou Ella Lane in Riverside,

California, which officers knew to be RAMOS-CORRALES’s

residence.     Officers found RAMOS-CORRALES at the residence with

fresh blood stains on his clothes, fresh cut wounds on his

hands, and illegal brass knuckles on his person.         During a

subsequent safety sweep of the residence, officers found a small

brown dog lying on a bed with a deep gash on the throat.

     12.     An RPD officer read RAMOS-CORRALES his Miranda

warnings, and he agreed to answer questions.        RAMOS-CORRALES

stated the dog had become “moody” with him due to pooping inside

his cage.     The dog nipped RAMOS-CORRALES which caused him to



                                    7
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 9 of 52 Page ID #:9



lose control.   RAMOS-CORRALES called himself a “cold blooded

killer” and said he could not stop himself from hurting the dog.

RAMOS-CORRALES identified his cellphone as a silver Samsung

Galaxy with a black case, which was later recovered by the RPD. 5

     13.   On March 4, 5, and 10, 2021, I -- with other FBI

Special Agent(s) -- interviewed RAMOS-CORRALES who admitted that

he had slit his dog’s throat, although he repeatedly claimed

that he didn’t remember how he had done it.

     14.   On April 23, 2021, the Honorable Sheri Pym, United

States Magistrate Judge, approved a criminal complaint and a

warrant to arrest RAMOS-CORRALES for a violation of 18 U.S.C.

§ 48(a)(1) (Animal Crushing) committed on February 13, 2021.

     15.   On April 26, 2021, FBI agents and RPD officers

arrested RAMOS-CORRALES at his Lou Ella Lane residence in

Riverside.   RAMOS-CORRALES made his initial appearance in the

Riverside federal courthouse on the same day and was released on

$15,000 bond.

     16.   On April 29, 2021, I received a copy of a video from a

witness who told me that she had recorded the video on February

13 or 14, 2021 after RAMOS-CORRALES had posted the video on his

Instagram account.    The 18-second video, which was saved using

the witness’s phone’s screen recording feature, shows RAMOS-

CORRALES’s dog appearing to be unable to control its body and

continually falling head first.      At approximately the 13-second

mark, RAMOS-CORRALES appears in the video drinking what appear

     5 In a concurrent but separate search warrant application, I
am applying for a search warrant to search this Samsung Galaxy
cellphone.


                                    8
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 10 of 52 Page ID #:10



to be two shots of alcohol.      The video shows that it was posted

on the Instagram minis_6 account approximately eight hours

earlier.

                   V.    STATEMENT OF PROBABLE CAUSE

      17.   Based on my review of the reports produced and

evidence gathered, conversations with law enforcement officers

and witnesses, and participation in this investigation, I am

aware of the following.

Riverside Police Investigation

      18.   On March 4, 2021, I reviewed an RPD report submitted

by RPD Officer Devan HUSSEY (“HUSSEY”) in File number 210004466,

dated February 24, 2021, and learned the following:

            a.   On February 13, 2021, at approximately 7:45 p.m.,

HUSSEY and RPD Officer Devin DURAN responded to a residence on

Lou Ella Lane, Riverside, California for a potential animal

cruelty investigation.

            b.   Before going to that address, HUSSEY contacted

the initial reporting person (“RP”).         The RP told HUSSEY that

she was contacted at around 6 p.m. that day by an acquaintance

of RAMOS-CORRALES who asked the RP to report RAMOS-CORRALES’s

posting of a video of a dog with its throat slit on Snapchat.

The RP said RAMOS-CORRALES had admitted to the killing and

stated there was more to follow.         The RP gave HUSSEY RAMOS-

CORRALES’s name and his residential address on Lou Ella Lane in

Riverside.    The RP described RAMOS-CORRALES as a 19-year-old

Hispanic male.




                                     9
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 11 of 52 Page ID #:11



             c.     The RP also provided a copy of the video (the

“Snapchat Video”), which RAMOS-CORRALES’s acquaintance had sent

the RP, to HUSSEY.       HUSSEY reviewed the copy of the Snapchat

Video on the RP’s phone, which was approximately 20 seconds

long.     HUSSEY described the video as follows:

      “A small brown dog is seen laying on its right side with a

      large laceration to the neck.       Next to the dog was an open

      bottle of hydrogen peroxide and a black collar, which

      appear cut.     A caption at the bottom of the screen read,

      ‘Tha next one rinnin issa soal.’       The dog is heard whaling

      and gasping for air 6 as [RAMOS-CORRALES] stands over the
        body.    The video captures [RAMOS-CORRALES] saying, “I

        smoked his little ass. Like that homie, this is real life.

        I ain’t no bitch, I’m cold hearted. Mo-fucker is dead.”

        During these statements, [RAMOS-CORRALES] made finger

        gestures at the dog’s body, similar to portraying gang

        signs.    At no point did [RAMOS-CORRALES] attempt to help

        care for the dog.    The video concluded after the

        statement.”

             d.     Upon arrival at the Lou Ella Lane address, HUSSEY

observed a young Hispanic adult male wearing a light gray

hoodie, dark jeans, and black shoes, exit the residence.           The


      6Based on my further investigation, I do not believe the
wailing and gasping sound was coming from the dog. Instead, as
confirmed to me later by RAMOS-CORRALES’s sister, J.R., the
wailing sound was coming from J.R. who was crying due to the
injury to the dog, which J.R. shared with RAMOS-CORRALES.
Because J.R. was crying while the Snapchat Video was being video
recorded by J.R.’s boyfriend using a different phone, the sound
of J.R.’s wailing was recorded with the Snapchat Video.


                                    10
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 12 of 52 Page ID #:12



man appeared to fit the description of RAMOS-CORRALES that the

RP had given and the clothing worn by the person in the Snapchat

Video.   When the man saw the police vehicle, he started to

retreat back into the residence.         HUSSEY asked the man to come

over to the officers before he entered the residence.           The man

complied and came toward the officers, but he appeared to be

very nervous and suspicious.

           e.    The man identified himself as RAMOS-CORRALES.

HUSSEY observed fresh blood stains on RAMOS-CORRALES’s hoodie

and cut wounds on his hands.

           f.    Based on the suspected animal cruelty conduct and

potential weapons involved in that conduct, HUSSEY did a patdown

search of RAMOS-CORRALES and found black brass knuckles, an

illegal weapon in violation of California Penal Code Section

21810.   After the discovery of the illegal weapon, RAMOS-

CORRALES was detained and handcuffed.

           g.    HUSSEY asked RAMOS-CORRALES about other occupants

inside the Lou Ella Lane residence.         He stated he had a roommate

who was inside, but he refused to say where his roommate would

be located inside.

           h.    Due to the reported violence at the residence,

RAMOS-CORRALES’s fresh wounds and blood stains, recovered

weapon, and suspicious behavior, and acknowledged presence of a

roommate inside the residence, HUSSEY believed there was an

exigent circumstance to enter the residence to ascertain the

safety of the roommate.




                                    11
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 13 of 52 Page ID #:13



           i.     HUSSEY entered the residence and conducted a

safety sweep of the residence.       During the sweep, HUSSEY

observed a small brown dog laying on a bed with its throat cut.

HUSSEY continued the sweep and found the roommate, M.C., in a

different bedroom.       HUSSEY escorted M.C. out of the residence.

           j.     After exiting the residence, HUSSEY told RAMOS-

CORRALES that he was doing an animal cruelty and brass knuckles

possession investigation.       HUSSEY read RAMOS-CORRALES his

Miranda rights and asked him if he was willing to speak about
the incident.    RAMOS-CORRALES agreed to answer HUSSEY’s

questions and gave the following statements:

                  i.     RAMOS-CORRALES said he was inside his room

most of the day, alone with the dog, and smoking marijuana.

                  ii.    He stated the dog became “moody” and pooped

inside his cage.       The dog was also nipping at RAMOS-CORRALES,

which caused him to lose control.

                  iii. RAMOS-CORRALES claimed he did not recall

exactly what he did to the dog, but stated the dog was “still

breathing.”     He referred to himself as a “cold blooded killer”

and said he could not stop himself from hurting the dog.           But he

also said he felt remorse for what he did to the dog and said he

even put cleaning alcohol on the dog to help after cutting the

dog’s throat.

                  iv.    RAMOS-CORRALES stated that after his brother

had been transformed by gang violence, he became “cold” and

wanted to cause pain.




                                    12
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 14 of 52 Page ID #:14



                 v.    When asked why he posted the Snapchat Video,

RAMOS-CORRALES refused to answer, but asked how RPD discovered

his posts.    He did identify his cellphone as the silver Samsung

Galaxy with a black case on the bed.

                 vi.   RAMOS-CORRALES could not identify the knife

used to injure the dog but kept saying he hurt the dog because

he was a cold-blooded killer.

                 vii. RAMOS-CORRALES stated he did not have mental

health issues, that he had not previously harmed an animal, or

that he was homicidal.

            k.   RAMOS-CORRALES then gave consent for the officers

to search his bedroom.      During the search, HUSSEY recovered a

short silver knife on RAMOS-CORRALES’s bed and a longer silver

knife near the residence’s front door.        RAMOS-CORRALES’s silver

Samsung Galaxy cellphone was recovered from his bed.

            l.   The Samsung Galaxy, in addition to the black

brass knuckles and other evidence gathered, was booked into RPD

Evidence.

            m.   Officer DURAN took 88 digital photographs of the

crime scene and attached them to RPD File Number 210004466.

      19.   On March 4, 2021, I reviewed an RPD report submitted

by RPD Officer Sergio MERCADO (“MERCADO”) in File number

210004466-001, dated February 24, 2021, and learned the

following:

            a.   Sometime after 7:42 p.m. on February 13, 2021,

while Officers HUSSEY and DURAN were investigating RAMOS-

CORRALES, MERCADO arrived with his partner, RPD Officer LaPoint,



                                    13
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 15 of 52 Page ID #:15



and assisted with the interview of M.C. in Spanish, outside

RAMOS-CORRALES’s residence.

            b.   M.C. said he rented a room in RAMOS-CORRALES’s

residence and knew that RAMOS-CORRALES was the landlord’s son.

            c.   M.C. said at approximately 5:00 p.m. that day, he

returned to the residence and saw that RAMOS-CORRALES appeared

to be upset and yelling unknown words in his bedroom.

            d.   M.C. said he saw the puppy wrapped in a bathroom

floor rug, while RAMOS-CORRALES was in his room yelling.

            e.   M.C. said he also saw blood splatters and became

concerned for his own safety, so M.C. then locked himself in his

own bedroom.

            f.   M.C. said he did not witness RAMOS-CORRALES

harming the dog.

      20.   Later in the evening of February 13, 2021, Riverside

County Animal Control arrived at the Lou Ella Lane address and

took custody of the dog, which was still alive.          Based on my

review of the report from Animal Control dated February 13, 2021

at 10:05 p.m., I am aware of the following:

            a.   When the dog was examined by a veterinarian with

Animal Control, the dog was determined to be about 10 weeks old.

            b.   The dog exhibited “rythmic [sic] tremors

affecting all 4 legs,” and had “apparently experienced severe

blunt trauma to the head and face bilateral[ly],” with the head

“distorted with severe swelling and deformity.”




                                    14
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 16 of 52 Page ID #:16



            c.   The dog suffered from a “clean cut laceration . .

. of neck on the jugular region measuring 4.4 cm,” with the

laceration “cut through dermis.”

            d.   The dog nonetheless had a pulse of 80 beats per

minute, although it was non-responsive.

            e.   An X-ray of the dog showed that it had bilateral

zygomatic arch fractures on the head and a left rib fracture.

            f.   The dog was subsequently euthanized through the

use of an injection, after which the dog “died

instantly/peacefully.”

Review of Snapchat Video and Digital Photographs

      21.   On March 4, 2021, I reviewed the Snapchat Video

referenced in HUSSEY’s RPD report, in File Number 210004466.            My

observation of the Snapchat Video was generally consistent with

the observations made by HUSSEY.         The video was approximately 20

seconds long.

      22.   On March 4, 2021, I reviewed the digital photographs

referenced in HUSSEY’s RPD report, in File Number 210004466, and

saw the following, among many others:

            a.   Photo File L2E80108.jpg depicted a brown dog

lying on his right side on top of a bed along with a silver

Samsung cellphone and a silver knife.        Blood stains were shown

on the floorboard in front of the bed.

            b.   Photo File L2E80129.jpg depicted a blood stain on

the wall next to the bed in which the dog was lying.

            c.   Photo File L2E80143.jpg depicted a blood stains

on the bathroom sink used by RAMOS-CORRALES.



                                    15
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 17 of 52 Page ID #:17



             d.   Photo File L2E80155.jpg depicted feces inside a

dog cage.

             e.   Photo File L2E80157.jpg depicted RAMOS-CORRALES

after his arrest, wearing a light gray hoodie that appeared to

have a blood stain.

             f.   Photo File L2E80166.jpg depicted RAMOS-CORRALES’s

hands that appeared to have bite marks.

      23.    On March 4, 2021, during my review of the RPD File

Number 210004466, I reviewed an RPD Notice to Appear, serial

number 801860, written to “Angel Ramos,” with a date of birth in

2002.   The charges, both felonies, were listed as PC 597(B),

Animal Cruelty, and PC 21810, Possession of Metal Knuckles.

      24.    Also on March 4, 2021, I queried law enforcement

database and found the California Driver’s License (“CDL”)

information for RAMOS-CORRALES under CDL ending in 5939.           I

reviewed the photo for CDL ending in 5939 and compared the

attached photo with photo file L2E80157.jpg, described above.

The persons depicted in both photos appeared to be the same

person.     As further discussed below, on March 5, 2021, I met

with RAMOS-CORRALES and confirmed that he was the same person

depicted the RPD photos and CDL photo.

Follow-up Interviews of RAMOS-CORRALES and Witnesses

      25.    On March 4 and 5, 2021, FBI SA Travis Rankin, Jazmin

Vidana, and I conducted interviews of witnesses in this

investigation, as well as a Mirandized interview of RAMOS-

CORRALES.     The following are summaries of those interviews

relevant to this search warrant application.



                                    16
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 18 of 52 Page ID #:18



      26.   On March 4, 2021, FBI SA Rankin, Vidana, and I met

with RAMOS-CORRALES at his Lou Ella Lane residence.          I gave a

Miranda warning to RAMOS-CORRALES, and he agreed to speak with

us.   RAMOS-CORRALES said the following to us:

            a.   RAMOS-CORRALES identified himself as the person

who posted the Snapchat Video but claimed he did not recall the

details of what he did.      He claimed that he had taken a mix of

drugs and alcohol.

            b.   RAMOS-CORRALES said the name of the dog was

“Canelo,” which he bought for $30 from a family that placed the

dog for sale through a posting on Craiglist, online classified

advertisements website.      RAMOS-CORRALES said he bought the dog

about four or five months earlier when the dog was a small

puppy.

            c.   When RAMOS-CORRALES was shown a photograph of the

Samsung Galaxy that RPD took on February 13, 2021, he

acknowledged that the phone was his.

            d.   RAMOS-CORRALES also acknowledged that he used

Snapchat and Instagram, as his social media.         RAMOS-CORRALES

provided his Snapchat and Instagram names:

                 i.    His Snapchat display name is “Chencho” and

user name is “bln00100”.

                 ii.   His Instagram user name is “minis_6”.

            e.   Although RAMOS-CORRALES said he did not recall

what exactly he did to Canelo, he admitted he had flashbacks of

the incident and recalled pouring alcohol over the dog.           He also

stated that he posted to Snapchat at least one photo of himself



                                    17
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 19 of 52 Page ID #:19



drinking alcohol on the same night of the incident.

      27.    On March 4, 2021, FBI SA Rankin, Vidana, and I met

with J.R., sister of RAMOS-CORRALES, at the Lou Ella Lane

residence.     J.R. said the following to us:

             a.   J.R. said she was RAMOS-CORRALES’s older sister

and she also lived in the Lou Ella Lane residence.

             b.   J.R. said she learned about RAMOS-CORRALES’s

slitting of his dog while she was traveling in Mexico.           One of

her cousins called J.R. to let her know that RAMOS-CORRALES had

posted a video of injury to the dog on social media.

             c.   J.R. said she was not aware of RAMOS-CORRALES

harming animals or posing other similar videos of causing injury

to animals.

             d.   J.R. said her oldest brother was in and out of

prison.     She said RAMOS-CORRALES was a sort of a “poser” who

might have wanted to impressed other people by posting the

Snapchat Video.     She thought RAMOS-CORRALES might be trying to

impress their older brother who is currently in prison.

             e.   After listening the audio of a video recording of

the Snapchat Video that the RPD obtained from the RP, J.R. said

the sound of wailing heard in the video is that of herself

crying over the injury to the dog.

      28.    On March 5, 2021, FBI SA Rankin, Vidana, and I met

with RAMOS-CORRALES for a follow-up interview at the Lou Ella

Lane residence.     I gave a Miranda warning to RAMOS-CORRALES, and

he agreed to speak with us.      RAMOS-CORRALES said the following

to us:



                                    18
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 20 of 52 Page ID #:20



            a.   RAMOS-CORRALES had been home all day on the day

he slit the dog’s throat.      He had started drinking in the

morning, listened to music, and exchanged text messages with

other people, including on Snapchat.

            b.   RAMOS-CORRALES still said he did not recall the

details of what he did to the dog and why he did it.

            c.   RAMOS-CORRALES said a cousin (whose name he said

he did not recall) called him at some point after he posted the

video to ask what he was doing.

            d.   RAMOS-CORRALES said he “freaked out” after he

realized that he had slit the dog’s throat.

            e.   RAMOS-CORRALES said he did not recall how many

people viewed, responded to, or saved the video he posted.

      29.   During the same interview on March 5, 2021, RAMOS-

CORRALES showed us his Snapchat account on his new cellphone and

agreed to have us take a look at his postings and chats from

February 13, 2021.     We reviewed RAMOS-CORRALES’s “friend” list

and saw that there were 19 people on the list.

Interview of Individuals Who Sold the Dog to RAMOS-CORRALES

      30.   On March 30, 2021, FBI SAs James Lamothe and Steven

Gale interviewed J.G. and D.R., husband and wife, in their

residence in Apple Valley, California.        During the interview,

J.G. stated that he and his wife sold a dog to RAMOS-CORRALES,

as identified through a photograph of RAMOS-CORRALES.           Based on

my review of the report completed by SA Lamothe and Gale and my

conversation with the two SAs, I am aware of the following:

            a.   When shown a photograph of RAMOS-CORRALES, J.G.



                                    19
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 21 of 52 Page ID #:21



stated that he recognized the male in the photograph as the

person who bought a dog from J.G. and his family.          J.G. stated

that his family had posted a Craigslist ad using D.R.’s email

address to sell a recently born puppy that the family had.           J.G.

said when RAMOS-CORRALES came to buy the puppy, he was

accompanied by a female, short in height.

            b.    J.G. said that the puppy was being sold for $30,

and there were two people interested in buying the puppy.           J.G.

said RAMOS-CORRALES was eager to buy the puppy and offered to

pay $45 to come pick the puppy up as soon as possible.

            c.    J.G. recalled that RAMOS-CORRALES was driving

from Riverside.

      31.   During the interview, J.G. and D.R. provided SAs

Lamothe and Gale with copies of emails and messages showing

communications concerning the sale of the dog.

Execution of Search Warrants

      32.   On March 9, 2021, the Honorable Sheri Pym, United

States Magistrate Judge, approved two search warrants in this

investigation for (1) RAMOS-CORRALES’s Snapchat account under

user name “bln00100” and display name “Chencho,” in case number

ED 21-MJ-150, and (2) a Samsung Galaxy belonging to RAMOS-

CORRALES, in case number ED 21-MJ-151.

      33.   Between March 9 and 23, 2021, I conducted a search of

RAMOS-CORRALES’s Samsung Galaxy pursuant to the search warrant

in case number ED 21-MJ-151.       During that search, I found the

following, among others:

            a.    Text/instant messages showing that RAMOS-CORRALES



                                    20
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 22 of 52 Page ID #:22



bought the deceased dog on November 16, 2020 from a person who

had the telephone number of 909-831-XXXX, residing in Apple

Valley, California, with the same address as J.G. and D.R.

            b.   A message string with 909-831-XXXX detailing

conversations regarding the dog purchase transaction on November

15, 2020.

      34.   On April 21, 2021, Snapchat produced information and

digital data responsive to the search warrant pursuant to 18

U.S.C. § 2703 in case number ED 21-MJ-150.

            a.   Within that production were copies of the

Snapchat Video depicting a dog with the throat slit, along with

the “overlay” file that showed the text associated with the

Snapchat Video, “The next one I rinnin        issa soal,” dated

February 13, 2021, at 6:42 p.m.

            b.   After watching the Snapchat Video, I confirmed

that that video was the same video that the initial reporting

party (RP) provided to the RPD on February 13, 2021, but without

the wailing sound that I previously learned was made by RAMOS-

CORRALES’s sister, as described above.

            c.   I also saw that, toward the end of the Snapchat

Video, RAMOS-CORRALES kicked the dog callously and said, “Mo-

fucker is dead.”

            d.   Also in the same production was the content of

Snapchat messages exchanged between RAMOS-CORRALES’s account

bln00100 and his Snapchat friends, which included other

individuals addressing bln00100 as “Angelllll” and bln00100

providing RAMOS-CORRALES’s Lou Ella Lane address to another



                                    21
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 23 of 52 Page ID #:23



person.

            e.   The Snapchat message content included messages

exchanged starting at 6:43 p.m. on February 13, 2021. 7          Those

messages showed RAMOS-CORRALES’s bln00100 account sending out

multimedia messages to several others at 6:43 p.m., consistent

with the posting of a video to a group.        At 6:44 p.m., one

individual wrote to bln00100, “Eww.”        At 7:13 p.m., another

individual wrote, “Foo I hope you didnâ€™t [sic] do that [J.R.]

is doing the most rn.”      At 7:31 p.m., a third individual wrote,

“You just need to stop hanging out with the wrong crowd.”

            f.   Also in the same Snapchat production was another

video dated February 25, 2021, showing a man in possession of

what appears to be marijuana and making the same “gang sign”

finger gesture with the left hand in the same manner that RAMOS-

CORRALES made a finger gesture in the Snapchat Video.           Although

the man’s face is not visible, the man is wearing the same

colored and brand of shoes as RAMOS-CORRALES in the Snapchat

Video and the flooring shown on this video is the same as the

flooring shown in the Snapchat Video.

Criminal Complaint Against and Arrest of RAMOS-CORRALES

      35.   Based on the above facts, on April 23, 2021 I

submitted a complaint against RAMOS-CORRALES for Animal Crushing

in violation of 18 U.S.C. § 48(a)(1).        The Honorable Sheri Pym,

United States Magistrate Judge, approved the complaint on the

      7The time marks on the chat log are in Universal Time
Coordinated (“UTC”) time, which was eight hours ahead of Pacific
Standard Time (“PST”) on February 13, 2021. Thus, chat messages
logged as taking place on February 14, 2021 at 2:43 a.m. UTC was
on February 13, 2021 at 6:43 p.m.


                                    22
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 24 of 52 Page ID #:24



same day and issued an arrest warrant for RAMOS-CORRALES.

      36.   On April 26, 2021, agents of the FBI and officers of

the RPD arrested RAMOS-CORRALES pursuant to the arrest warrant.

He made his initial appearance in the Riverside federal

courthouse that afternoon and was released on $15,000 bond with

numerous conditions.

RAMOS-CORRALES’s Instagram Video Provided by a Witness

      37.   On April 29, 2021, I received an email from B.R. who

has an Instagram account and was one of RAMOS-CORRALES’s

Instagram followers until mid-February 2021.         Attached to the

email was an 18-second video file.        When I reviewed the video, I

saw that the video appeared to show RAMOS-CORRALES’s dog while

it was still alive and RAMOS-CORRALES in his Lou Ella Lane

residence.    The video also appeared to be a recording of a video

associated with “minis_6,” the user name of RAMOS-CORRALES’s

Instagram account (the “Instagram Video”).

      38.   From the beginning to the 12-second mark, the

Instagram Video shows RAMOS-CORRALES’s dog appearing to be

unable to control its body and continually falling head first,

as if it was suffering from a seizure.        But the dog does not

appear to have the laceration on its throat as shown in the

Snapchat Video.

      39.   At approximately the 13-second mark, the Instagram

Video cuts to RAMOS-CORRALES who says something in Spanish very

quickly and unintelligibly and drinks what appear to be two

shots of clear alcohol back to back.

      40.   The video shows that it was posted on the Instagram



                                    23
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 25 of 52 Page ID #:25



minis_6 account approximately eight hours earlier.          The video

also includes the time mark of “12:48” without indicating a.m.

or p.m.

      41.   After reviewing the video, I contacted B.R., the

sender, who told me that she knew RAMOS-CORRALES and followed

his Instagram account and saw that he had posted the Instagram

Video on the minis_6 account.       B.R. used her cell phone’s screen

recording feature to record the Instagram Video sometime on

February 13 or 14, 2021.      After that, B.R. stopped following

RAMOS-CORRALES’s minis_6 account.

      42.   Based on what the video shows and what B.R. told me, I

believe RAMOS-CORRALES posted the Instagram Video after causing

a serious bodily injury to his dog but before he slit his dog’s

throat.

      43.   As described above, the veterinarian at Animal Control

who examined the dog observed that the dog exhibited “rythmic

[sic] tremors affecting all 4 legs,” had “apparently experienced

severe blunt trauma to the head and face bilateral[ly],” with

the head “distorted with severe swelling and deformity,” and had

bilateral zygomatic arch fractures on the head and a left rib

fracture.    The Instagram Video, which must have been posted some

time before the Snapchat Video, appears to show the dog

exhibiting symptoms consistent with the injuries noted by the

veterinarian.

Probable Cause to Search the SUBJECT ACCOUNT

      44.   Based on the foregoing as well as my training and

experience on digital devices set forth below, I believe there



                                    24
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 26 of 52 Page ID #:26



is probable cause to believe that the SUBJECT ACCOUNT was used

to distribute at least one video of RAMOS-CORRALES’s animal

crushing conduct on or before February 13, 2021, and that the

SUBJECT ACCOUNT contains evidence, fruits, and instrumentalities

of the SUBJECT OFFENSE.

        VI.     BACKGROUND ON SOCIAL MEDIA AND E-MAIL ACCOUNTS
                             AND THE PROVIDER

      27.     In my training and experience, I have learned that

providers of e-mail and/or social media services offer a variety

of online services to the public.        Providers, like the PROVIDER,

allow subscribers to obtain accounts like the SUBJECT ACCOUNT.

Subscribers obtain an account by registering with the provider.

During the registration process, providers generally ask their

subscribers to provide certain personal identifying information

when registering for an e-mail or social media account.           Such

information can include the subscriber’s full name, physical

address, telephone numbers and other identifiers, alternative e-

mail addresses, and, for paying subscribers, means and source of

payment (including any credit or bank account number).           Some

providers also maintain a record of changes that are made to the

information provided in subscriber records, such as to any other

e-mail addresses or phone numbers supplied in subscriber

records.      In my training and experience, such information may

constitute evidence of the crimes under investigation because

the information can be used to identify the user(s) of an

account.




                                    25
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 27 of 52 Page ID #:27



      28.   Therefore, the computers of the PROVIDER are likely to

contain stored electronic communications and information

concerning subscribers and their use of the PROVIDER’s services,

such as account access information, e-mail or message

transaction information, and account application information.

In my training and experience, such information may constitute

evidence of the crimes under investigation because the

information can be used to identify the user(s) of the SUBJECT

ACCOUNT.

      29.   A subscriber of the PROVIDER can also store with the

PROVIDER files in addition to e-mails or other messages, such as

address books, contact or buddy lists, calendar data, pictures

or videos (other than ones attached to e-mails), notes, and

other files, on servers maintained and/or owned by the PROVIDER.

In my training and experience, evidence of who was using an

account may be found in such information.
      30.   In my training and experience, social media and e-mail

providers typically retain certain transactional information

about the creation and use of each account on their systems.

This information can include the date on which the account was

created, the length of service, records of login (i.e., session)

times and durations, the types of service utilized, the status

of the account (including whether the account is inactive or

closed), the methods used to connect to the account (such as

logging into the account via the provider’s website), and other

log files that reflect usage of the account.         In addition,

social media and e-mail providers often have records of the IP



                                    26
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 28 of 52 Page ID #:28



address used to register the account and the IP addresses

associated with particular logins to the account.          Because every

device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or

other devices were used to access the SUBJECT ACCOUNT.

      31.    In my training and experience, social media and e-mail

account users will sometimes communicate directly with the

service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other

users.      Providers of e-mails and social media services typically

retain records about such communications, including records of

contacts between the user and the provider’s support services,

as well records of any actions taken by the provider or user as

a result of the communications.       In my training and experience,

such information may constitute evidence of the crimes under

investigation because the information can be used to identify

the user(s) of the SUBJECT ACCOUNT.

      32.    I know from my training and experience that the

complete contents of an account may be important to establishing

the actual user who has dominion and control of that account at

a given time.     Accounts may be registered in false names or

screen names from anywhere in the world with little to no

verification by the service provider.        They may also be used by

multiple people.     Given the ease with which accounts may be

created under aliases, and the rarity with which law enforcement

has eyewitness testimony about a defendant’s use of an account,

investigators often have to rely on circumstantial evidence to



                                    27
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 29 of 52 Page ID #:29



show that an individual was the actual user of a particular

account.    Only by piecing together information contained in the

contents of an account may an investigator establish who the

actual user of an account was.       Often those pieces will come

from a time period before the account was used in the criminal

activity.    Limiting the scope of the search would, in some

instances, prevent the government from identifying the true user

of the account and, in other instances, may not provide a

defendant with sufficient information to identify other users of

the account.    Therefore, the contents of a given account,

including the e-mail addresses or account identifiers and

messages sent to that account, often provides important evidence

regarding the actual user’s dominion and control of that

account.    For the purpose of searching for content demonstrating

the actual user(s) of the SUBJECT ACCOUNT, I am requesting a

warrant requiring the PROVIDER to turn over all information

associated with the SUBJECT ACCOUNT with the date restriction

included in Attachment B for review by the search team.

      33.   Relatedly, the government must be allowed to determine

whether other individuals had access to the SUBJECT ACCOUNT.            If

the government were constrained to review only a small

subsection of an account, that small subsection might give the

misleading impression that only a single user had access to the

account.

      34.   I also know based on my training and experience that

criminals discussing their criminal activity may use slang,

short forms (abbreviated words or phrases such as “lol” to



                                    28
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 30 of 52 Page ID #:30



express “laugh out loud”), or codewords (which require entire

strings or series of conversations to determine their true

meaning) when discussing their crimes.        They can also discuss

aspects of the crime without specifically mentioning the crime

involved.    In the electronic world, it is even possible to use

pictures, images and emoticons (images used to express a concept

or idea such as a happy face inserted into the content of a

message or the manipulation and combination of keys on the

computer keyboard to convey an idea, such as the use of a colon

and parenthesis :) to convey a smile or agreement) to discuss

matters.    “Keyword searches” would not account for any of these

possibilities, so actual review of the contents of an account by

law enforcement personnel with information regarding the

identified criminal activity, subject to the search procedures

set forth in Attachment B, is necessary to find all relevant

evidence within the account.

      35.   This application seeks a warrant to search all

responsive records and information under the control of the

PROVIDER, which is subject to the jurisdiction of this court,

regardless of where the PROVIDER has chosen to store such

information.

      36.   As set forth in Attachment B, I am requesting a

warrant that permits the search team to keep the original

production from the PROVIDER, under seal, until the

investigation is completed and, if a case is brought, that case

is completed through disposition, trial, appeal, or collateral

proceeding.



                                    29
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 31 of 52 Page ID #:31



      37.   I make that request because I believe it might be

impossible for a provider to authenticate information taken from

the SUBJECT ACCOUNT as its business record without the original

production to examine.      Even if the provider kept an original

copy at the time of production (against which it could compare

against the results of the search at the time of trial), the

government cannot compel the provider to keep a copy for the

entire pendency of the investigation and/or case.          If the

original production is destroyed, it may be impossible for the

provider to examine a particular document found by the search

team and confirm that it was a business record of the provider

taken from the SUBJECT ACCOUNT.

      38.   I also know from my training and experience that many

accounts are purged as part of the ordinary course of business

by providers.    For example, if an account is not accessed within

a specified time period, it -- and its contents -- may be

deleted.    As a consequence, there is a risk that the only record

of the contents of an account might be the production that a

provider makes to the government, for example, if a defendant is

incarcerated and does not (perhaps cannot) access his or her

account.    Preserving evidence, therefore, would ensure that the

government can satisfy its Brady obligations and give the

defendant access to evidence that might be used in his or her

defense.

      39.   Passwords (and Hashes and Salt): The subscriber will

also generally need to use a password that will allow the user

to gain access to the account.       Many providers do not store the



                                    30
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 32 of 52 Page ID #:32



password directly, rather they use an algorithm (often referred

to as a “hashing” algorithm) that is performed on the password

and generates a new random of string of numbers and characters,

which is what the provider may store.        When a user enters his or

her password, the hashing algorithm is performed on the password

before it is presented to the provider, and the provider will

verify the hash value for the password (rather than the password

itself) to authorize access to the account.         As an added

security feature, some providers insert additional text before

or after the password, which additional text is referred to as

“salting” the password.      The hashing algorithm is then performed

on the combined password and salt, which is the hash value that

will be recognized by the provider.        Alternatively or in

addition to passwords, users may be required to select or

propose a security question, and then provide an answer, which

can be used to substitute for a password or to retrieve or reset

a user’s password.

      40.   I know based on my training and experience that

providers of e-mail or social media services generally have

access to and store the web or Internet browsing history of the

user while he or she is logged into an account.          That history

can include the names and specific websites or URLs/URIs

(Uniform Resource Locators or Indicators) of the sites that have

been visited.

      41.   Providers of similar services will often keep track of

what is referred to as user agent string, which contains

information about the type of computer, operating system, and



                                    31
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 33 of 52 Page ID #:33



web browser used to access the service.        User agent string can

include:    web requests or HTTP requests (hypertext transfer

protocol is the protocol by which many web pages are transmitted

between servers and clients or users); logs containing

information such as the requestor’s IP address, identity and

user ID, date and timestamp, request URL or URI (Uniform

Resource Locator or Indicator, i.e., a website address), HTTP

protocol version, referrer, and similar information; login

tracker logs; account management logs; and any other e-mail or

social media accounts accessed by or analytics related to the

SUBJECT ACCOUNT.     These can be used to determine the types of

devices used while accessing the SUBJECT ACCOUNT, as well as

data related to the user’s activity while accessing the SUBJECT

ACCOUNT.
      42.   I have also learned that providers of social media and

e-mail services often track the behavior and activities of

persons using accounts by using cookies, which are strings of

characters and numbers stored on a person’s computer on their

web browser.    These cookies can often show whether more than one

account was accessed by the same computer (and specifically the

same web browser), as the provider can recognize that cookie

when the same device returns to the service to access an

account.

      43.   In order to identify other accounts used or maintained

by the user of the SUBJECT ACCOUNT, the warrant also calls for

the PROVIDER to disclose both (1) any cookies associated with

the SUBJECT ACCOUNT, i.e., those cookies that were placed on any



                                    32
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 34 of 52 Page ID #:34



computers or web browsers (for example, Internet Explorer or

Google Chrome) used to access the SUBJECT ACCOUNT, and (2) the

identity of any other account in which the same cookie or

cookies used to access the SUBJECT ACCOUNT was/were recognized.

If in the course of the investigation the digital devices used

by the subject(s) of the investigation are found, they can be

searched to determine if the cookies recognized by the provider

are stored on those devices.       The warrant also calls for the

PROVIDER to identify any other accounts accessed by any computer

or web browser using the same cookies as the SUBJECT ACCOUNT by

providing subscriber records and log-in information for those

other accounts (but not to provide the contents of

communications in those other accounts).

      44.   Common Subscriber Record Information:        Users of

accounts are often required to include an e-mail account as well

as a phone number in subscriber records.         The e-mail account may

be an e-mail account hosted at the same provider, or an account

at a different provider.      The e-mail account is referred to by a

number of names, such as a secondary e-mail account, a recovery

e-mail account, or an alternative e-mail account or

communication channel.      That e-mail account is often used when

the identity of the user of the primary account (here, the

SUBJECT ACCOUNT) needs to be verified, for example if a password

is forgotten, so that the provider can confirm that the person

trying to access the account is the authorized user of the

account.    Similarly, the telephone number used in subscriber

records is often used to send a passcode via text (or “SMS”)



                                    33
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 35 of 52 Page ID #:35



that must be presented when trying to gain access to an account,

either in a similar scenario where a user forgot his or her

password, or when users implement what is referred to as “two-

factor authentication” (where the password is one factor, and

the passcode sent via text message to a mobile device is a

second).    In either scenario, the user of a primary e-mail

account (the SUBJECT ACCOUNT) and a secondary e-mail account or

phone number listed in subscriber records are very often the

same person, or at least are close and trusted and/or working in

concert.    That is because access to either the secondary e-mail

account or to the phone number listed in subscriber records can

allow access to the primary account.

      45.   Search History:    In my training and experience,

providers also keep a record of search queries run by the user

of the account, whether searches within the services of the

provider for persons, content, or other accounts (such as if a

user is trying to find the account of an acquaintance), or

broader Internet searches.      In some instances, providers may

also keep records of which websites or contents were “clicked

on” as a result of these searches.        This information is helpful

in the context of the case to show the topics about which the

user was trying to obtain more information or conduct research,

and is relevant for “user attribution” evidence, analogous to

the search for “indicia of occupancy” while executing a search

warrant at a residence.

      46.   Providers also frequently obtain information about the

types of devices that are used to access accounts like the



                                    34
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 36 of 52 Page ID #:36



SUBJECT ACCOUNT.     Those devices can be laptop or desktop

computers, cellular phones, tablet computers, or other devices.

Individual computers or devices are identified by a number of

different means, some of which are assigned to a particular

device by a manufacturer and connected to the “hardware” or the

physical device, some are assigned by a cellular telephone

carrier to a particular account using cellular data or voice

services, and some are actually assigned by the provider to keep

track of the devices using its services.         Those device

identifiers include Android IDs, Advertising IDs, unique

application numbers, hardware models, operating system versions,

unique device identifiers, Global Unique Identifiers or “GUIDs,”

serial numbers, mobile network information, phone numbers,

device serial numbers, Media Access Control (“MAC”) addresses,

Electronic Serial Numbers (“ESN”), Mobile Electronic Identity

Numbers (“MEIN”), Mobile Equipment Identifiers (“MEID”), Mobile

Identification Numbers (“MIN”), Subscriber Identity Modules

(“SIM”), Mobile Subscriber Integrated Services Digital Network

Numbers (“MSISDN”), International Mobile Subscriber Identifiers

(“IMSI”), or International Mobile Equipment Identities (“IMEI”).

Apple, one of the primary suppliers of mobile devices used to

access accounts like the SUBJECT ACCOUNT, had previously used an

identifier that was unique to the hardware of its devices, such

that details of a device’s activity obtained from a particular

application or “app” could be used to target advertisements for

the user of that device.      Apple replaced that hardware-based

identifier with the Apple advertiser ID or IDFA that is still



                                    35
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 37 of 52 Page ID #:37



unique to a particular device, but which can be wiped and re-

generated anew by a user if a user chooses to do so.           Most

users, however, do not know that the IDFA exists, and therefore

are unaware that their device’s activity can be correlated

across different apps or services.        Google uses a similar

advertiser ID referred to as an AAID.

      47.   These device identifiers can then be used (a) to

identify accounts accessed at other providers by that same

device, and (b) to determine whether any physical devices found

in the course of the investigation were the ones used to access

the SUBJECT ACCOUNT.     The requested warrant therefore asks for

the device identifiers, as well as the identity of any other

account accessed by a device with the same identifier.

      48.   Providers of social media and e-mail often maintain,

have access to, and store information related to the location of

the users of accounts they service.        That information may be

obtained by the provider in a number of ways.         For example, a

user may access the provider’s services by running an

application on the user’s phone or mobile device, which

application has access to the location information residing on

the phone or mobile device, such as Global Positioning System

(GPS) information.     It may also be accessible through “check-in”

features that some providers offer that allow users to transmit

or display their location to their “friends” or “acquaintances”

via the provider.




                                    36
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 38 of 52 Page ID #:38



                 VI.   SERVICES PROVIDED BY INSTAGRAM

      49.   Based on a review of information provided by Instagram

(operated by Facebook, Inc.) regarding its services, information

provided by other law enforcement officers, and/or my training

and experience, I am aware of the information contained in this

section of the affidavit regarding Instagram.

      50.   Instagram owns and operates a free-access social-

networking website of the same name that can be accessed at

http://www.instagram.com.      Instagram allows its users to create

their own profile pages, which can include a short biography, or

“bio,” a photo of themselves, and other information.           Users can

access Instagram through the Instagram website or by using a

special electronic application (“app”) created by the company

that allows users to access the service through a mobile device.

      51.   Instagram permits users to post photos and videos to

their profiles on Instagram and otherwise share photos and

videos with others on Instagram, as well as certain other

social-media services, including Flickr, Facebook, and Twitter.

When posting or sharing a photo or video on Instagram, a user

can add the following to the photo/video: a caption; various

“tags” that can be used to search for the photo/video (e.g., a

user may add the tag “#vw” so that people interested in

Volkswagen vehicles can search for and find the photo/video);

location information, including geotags or a location name; and

other information.     A user can also apply a variety of “filters”

or other visual effects that modify the look of the posted

photos and videos.     In addition, Instagram allows users to make



                                    37
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 39 of 52 Page ID #:39



comments on posted photos and videos, including photos and

videos that the user posts or photos and videos posted by other

users of Instagram.     Users can also “like” photos and videos,

meaning that they can express approval of a photo or video by

using Instagram’s “like” feature.

      52.   Upon creating an Instagram account, an Instagram user

must create a unique Instagram username and an account password.

This information is collected and maintained by Instagram.

      53.   Instagram asks users to provide basic identity and

contact information upon registration and also allows users to

provide additional identity information for their user profile.

This subscriber information may include the user’s full name,

e-mail addresses, and phone numbers, as well as other personal

information provided directly by the user to Instagram.           Once an

account is created, users may also adjust various privacy and

account settings for the account on Instagram.          Instagram

collects and maintains this information.

      54.   Instagram allows users to have “friends,” which are

other individuals with whom the user can share information

without making the information public.        Friends on Instagram may

come from either contact lists maintained by the user, other

third-party social media websites and information, or searches

conducted by the user on Instagram profiles.         Instagram collects

and maintains this information.

      55.   Instagram also allows users to “follow” another user,

which means that they receive updates about posts made by the

other user.    Users may also “unfollow” users, that is, stop



                                    38
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 40 of 52 Page ID #:40



following them or block them, which prevents the blocked user

from following that user.

      56.   Instagram allows users to post and share various types

of user content in their galleries, including photos, videos,

captions, comments, and other materials.         Such items can contain

metadata, i.e., content about the data such as the date and time

the photo or video was taken.       Instagram collects and maintains

user content that users post to Instagram or share through

Instagram.

      57.   Instagram users may send photos and videos to select

individuals or groups via Instagram Direct.         Information sent

via Instagram Direct does not appear in a user’s feed, search

history, or profile.

      58.   Users on Instagram may also search Instagram for other

users or particular types of photos or other content.

      59.   For each user, Instagram also collects and retains

information, called “log file” information, every time a user

requests access to Instagram, whether through a web page or

through an app.    Among the log file information that Instagram’s

servers automatically record are the particular web request, any

Internet Protocol (“IP”) address associated with the request,

the type of browser used, any referring/exit web pages and

associated URLs, the pages viewed, the dates and times of

access, and other information.

      60.   Instagram also collects other data associated with

user content.    For example, Instagram collects any “hashtags”

associated with user content (i.e., keywords used), “geotags”



                                    39
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 41 of 52 Page ID #:41



that mark the location of certain activities, such as where a

photo or video was taken, and which may include latitude and

longitude information, comments on photos, and other

information.    Such information can assist in plotting the

location of photographs, videos, or other content posted by the

user, which would be evidence of the user’s location, or similar

information by persons followed by or in contact with the user.

      61.   As explained herein, information stored in connection

with an Instagram account may provide crucial evidence of the

“who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to

establish and prove each element or alternatively, to exclude

the innocent from further suspicion.        In my training and

experience, an Instagram user’s account activity, IP address

logs, stored electronic communications, and other data retained

by Instagram, can indicate who has used or controlled the

Instagram account.     This “user attribution” evidence is

analogous to the search for “indicia of occupancy” while

executing a search warrant at a residence.         For example, profile

contact information, direct messaging logs, shared photos and

videos, and captions (and the data associated with the

foregoing, such as geo-location, date and time) may be evidence

of who used or controlled the Instagram account at a relevant

time.   Further, Instagram account activity can show how and when

the account was accessed or used.        For example, as described

herein, Instagram logs the IP addresses from which users access

their accounts along with the time and date.         By determining the



                                    40
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 42 of 52 Page ID #:42



physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic

context of the account access, use, and events relating to the

crime under investigation.      Additionally, Instagram builds geo-

location into some of its services.        Geo-location allows users

to “tag” their location in posts and allows Instagram “friends”

to locate each other.     This geographic and timeline information

may tend to either inculpate or exculpate the Instagram account

owner.

      62.   Finally, Instagram account activity may provide

relevant insight into the Instagram account owner’s state of

mind as it relates to the offense under investigation.           For

example, information on the Instagram account may indicate the

owner’s motive and intent to commit a crime (e.g., information

indicating a plan to commit a crime), or consciousness of guilt

(e.g., deleting account information in an effort to conceal

evidence from law enforcement).

      63.   Therefore, the computers of Instagram are likely to

contain all the material described above, including stored

electronic communications and information concerning subscribers

and their use of Instagram, such as account access information,

transaction information, and other account information.

///

///

///




                                    41
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 43 of 52 Page ID #:43



                                XII.CONCLUSION

      64.   For the reasons described above, I respectfully submit

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence, fruits, and

instrumentalities of the SUBJECT OFFENSE will be found in the

SUBJECT ACCOUNT, as described Attachment A.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of May
2021.



HONORABLE SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE




                                    42
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 44 of 52 Page ID #:44



                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

      This warrant applies to information associated with the

“SUBJECT ACCOUNT” identified as



           Instagram user name minis_6



that is within the possession, custody, or control of Facebook,

Inc. (the “PROVIDER”), a company that accepts service of legal

process at 1601 Willow Road, Menlo Park, California 94025,

regardless of where such information is stored, held, or

maintained.




                                     2
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 45 of 52 Page ID #:45



                               ATTACHMENT B

                           ITEMS TO BE SEIZED

                         I.    SEARCH PROCEDURES

      1.   The warrant will be presented to personnel of

Facebook, Inc. (the “PROVIDER”), who will be directed to isolate

the information described in Section II below.

      2.   To minimize any disruption of service to third

parties, the PROVIDER’s employees and/or law enforcement

personnel trained in the operation of computers will create an

exact duplicate of the information described in Section II

below.

      3.   The PROVIDER’s employees will provide in electronic

form the exact duplicate of the information described in Section

II below to the law enforcement personnel specified below in

Section IV.

      4.   With respect to contents of wire and electronic

communications produced by the PROVIDER (hereafter, “content

records,” see Section II.10.a. below), law enforcement agents

and/or individuals assisting law enforcement and acting at their

direction (the “search team”) will examine such content records

pursuant to search procedures specifically designed to identify

items to be seized under this warrant.         The search shall extract

and seize only the specific items to be seized under this

warrant (see Section III below).         The search team may use

forensic examination and searching tools, such as “EnCase” and

“FTK” (Forensic Tool Kit), which tools may use hashing and other

sophisticated techniques.      The review of the electronic data may



                                    ii
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 46 of 52 Page ID #:46



be conducted by any government personnel assisting in the

investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney

support staff, and technical experts.        Pursuant to this warrant,

the investigating agency may deliver a complete copy of the

seized, copied, or disclosed electronic data to the custody and

control of attorneys for the government and their support staff

for their independent review.

      5.     The search team will not seize contraband or evidence

relating to other crimes outside the scope of the items to be

seized without first obtaining a further warrant to search for

and seize such contraband or evidence.

      6.     The search team will complete its search of the

content records as soon as is practicable but not to exceed 120

days from the date of receipt from the PROVIDER of the response

to this warrant.     The government will not search the content

records beyond this 120-day period without first obtaining an

extension of time order from the Court.

      7.     Once the search team has completed its review of the

content records and created copies of the items seized pursuant

to the warrant, the original production from the PROVIDER will

be sealed -- and preserved by the search team for authenticity

and chain of custody purposes -- until further order of the

Court.     Thereafter, the search team will not access the data

from the sealed original production which fell outside the scope

of the items to be seized absent further order of the Court.




                                    iii
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 47 of 52 Page ID #:47



      8.     The special procedures relating to digital data found

in this warrant govern only the search of digital data pursuant

to the authority conferred by this warrant and do not apply to

any search of digital data pursuant to any other court order.

      9.     Pursuant to 18 U.S.C. § 2703(g) the presence of an

agent is not required for service or execution of this warrant.

            II.   INFORMATION TO BE DISCLOSED BY THE PROVIDER

      10.    To the extent that the information described in

Attachment A is within the possession, custody, or control of

the PROVIDER, regardless of whether such information is located

within or outside of the United States, including any

information that has been deleted but is still available to the

PROVIDER, or has been preserved pursuant to a request made under

18 U.S.C. § 2703(f), the PROVIDER is required to disclose the

following information to the government for the SUBJECT ACCOUNT

listed in Attachment A:

             a.    All contents of all wire and electronic

communications associated with the SUBJECT ACCOUNT, limited to

that which occurred between February 12, 2021 and the date of

this warrant, 8 including:

                   i.   All e-mails, communications, or messages of

any kind associated with the SUBJECT ACCOUNT, including stored

or preserved copies of messages sent to and from the account,


      8To the extent it is not reasonably feasible for the
PROVIDER to restrict any categories of records based on this
date restriction (for example, because a date filter is not
available for such data), the PROVIDER shall disclose those
records in its possession at the time the warrant is served upon
it.


                                    iv
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 48 of 52 Page ID #:48



deleted messages, and messages maintained in trash or any other

folders or tags or labels, as well as all header information

associated with each e-mail or message, and any related

documents or attachments;

                 ii.     All records pertaining to communications

between the PROVIDER and any person regarding the SUBJECT

ACCOUNT, including contacts with support services and records of

actions taken;

                 iii. All search history and web history,

including web clicks or “History Events,” by the user of the

SUBJECT ACCOUNT;

                 iv.     All web browsing activities that are

identifiable with the SUBJECT ACCOUNT;

                 v.      All data and information associated with the

profile page, including photographs, “bios,” and profile

backgrounds and themes;

                 vi.     All communications or other messages sent or

received by the account, including via Instagram Direct;

                 vii. All user content created, uploaded, or

shared by the account, including any comments made by the

account on photographs, videos, or other content;

                 viii.        All photographs, videos, images,

comments, captions, and hashtags, as well as any metadata

associated therewith, in the user gallery for the SUBJECT

ACCOUNT;




                                     v
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 49 of 52 Page ID #:49



                 ix.   All location data associated with the

account, or with photographs, videos, or other content,

including geotags;

                 x.    All records of Instagram searches performed

by the SUBJECT ACCOUNT, including all past searches saved by the

account; and

                 xi.   All information about connections between

the account and third-party websites and applications.

           b.    All other records and information, including:

                 i.    All subscriber information, including the

date on which the account was created, the length of service,

the IP address used to register the SUBJECT ACCOUNT, the

subscriber’s full name(s), screen name(s), any alternate names,

other account names or e-mail addresses associated with the

account, linked accounts, telephone numbers, physical addresses,

and other identifying information regarding the subscriber,

including any removed or changed names, email addresses,

telephone numbers, or physical addresses, the types of service

utilized, account status, account settings, login IP addresses

associated with session dates and times, as well as means and

source of payment, including detailed billing records, and

including any changes made to any subscriber information or

services, including specifically changes made to secondary

e-mail accounts, phone numbers, passwords, identity or address

information, or types of services used, and including the dates

on which such changes occurred, for the following accounts:

                       (I)   The SUBJECT ACCOUNT;



                                    vi
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 50 of 52 Page ID #:50



                       (II) Any other account associated with the

SUBJECT ACCOUNT, including by means of sharing a common

secondary, recovery, or alternate e-mail address listed in

subscriber records for the SUBJECT ACCOUNT or by means of

sharing a common phone number or SMS number listed in subscriber

records for the SUBJECT ACCOUNT;

                       (III)        Any other account accessed by a

device with an identifier responsive to the device identifiers

called for in paragraph 10.b.iii, below; and

                       (IV) Any other account associated with the

cookie(s) associated with the SUBJECT ACCOUNT.

                       (V)     All user connection logs and

transactional information of all activity concerning the SUBJECT

ACCOUNT described above in Section II.10.a., including all log

files, dates, times, durations, data transfer volumes, methods

of connection, IP addresses, ports, routing information, dial-

ups, and locations;

                       (VI) Any information identifying the device

or devices used to access the SUBJECT ACCOUNT, including any

Android ID, Advertising ID, unique application number, hardware

model, operating system version, unique device identifier,

Global Unique Identifier or “GUID,” serial number, mobile

network information, phone number, device serial number, MAC

address, Electronic Serial Number (“ESN”), Mobile Electronic

Identity Number (“MEIN”), Mobile Equipment Identifier (“MEID”),

Mobile Identification Number (“MIN”), Subscriber Identity Module

(“SIM”), Mobile Subscriber Integrated Services Digital Network



                                     vii
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 51 of 52 Page ID #:51



Number (“MSISDN”), International Mobile Subscriber Identifier

(“IMSI”), International Mobile Equipment Identity (“IMEI”), or

Apple advertiser ID or ID for advertisers (“IDEFA”), and any

other information regarding the types of devices used to access

the SUBJECT ACCOUNT or other device-specific information;

                       (VII)        Any information showing the

location of the user of the SUBJECT ACCOUNT, including while

sending or receiving a message using the SUBJECT ACCOUNT or

accessing or logged into the SUBJECT ACCOUNT;

                       (VIII)       Any and all cookies used by any

computer or web browser associated with the SUBJECT ACCOUNT,

including the IP addresses, dates, and times associated with the

recognition of any such cookie;

                       (IX) A list of all of the people that the

user follows on Instagram and all people who are following the

user (i.e., the user’s “following” list and “followers” list),

as well as any “friends” of the user;

                       (X)     A list of all users that the account

has “unfollowed” or blocked; and

                       (XI) All privacy and account settings,

including past and present account status.

            III. INFORMATION TO BE SEIZED BY THE GOVERNMENT

      11.   For each SUBJECT ACCOUNT listed in Attachment A, the

search team may seize:

            a.    All information described above in Section

II.10.a. that constitutes evidence, contraband, fruits, or




                                    viii
Case 5:21-mj-00324-DUTY Document 1 Filed 05/03/21 Page 52 of 52 Page ID #:52



instrumentalities of violations of Title 18, United States Code,

Sections 48(a)(1) (Animal Crushing) (“SUBJECT OFFENSE”), namely:

                  i.    Information relating to who created,

accessed, or used the SUBJECT ACCOUNT, including records about

their identities and whereabouts.

                  ii.   Any and all contents related to videos,

photos, and other visual depictions of animal cruelty.

                  iii. Information concerning the payment or

transfer of money concerning the SUBJECT OFFENSE.

            b.    All records and information described above in

Section II.10.b.
                        IV.   PROVIDER PROCEDURES

      12.   IT IS ORDERED that the PROVIDER shall deliver the

information set forth in Section II within 10 days of the

service of this warrant.      The PROVIDER shall send such

information to:

            Special Agent Colin Schmitt
            601 E. Tahquitz Canyon Way, Suite 200
            Palm Springs, CA 92262
            clschmitt@fbi.gov

      13.   IT IS FURTHER ORDERED that the PROVIDER shall provide

the name and contact information for all employees who conduct

the search and produce the records responsive to this warrant.




                                    ix
